Citation Nr: 1619359	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  14-10 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for right foot scars due to corns, calluses, and hyperkeratosis.   

2.  Entitlement to an initial evaluation in excess of 30 percent for left foot scars due to corns, calluses, and hyperkeratosis.   

3.  Entitlement to an initial evaluation in excess of 10 percent for right foot corns and calluses, diagnosed as hyperkeratinization.

4.  Entitlement to an initial evaluation in excess of 10 percent for left foot corns and calluses, diagnosed as hyperkeratinization.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the RO granted service connection for bilateral corns and calluses of the feet and assigned a noncompensable evaluation effective from October 30, 2012.  

In June 2015, the Board remanded the claim for further development.  The RO subsequently issued a rating decision in November 2015 and assigned separate 10 percent evaluations for corns and calluses (hyperkeratinization) of the right and left feet effective from October 30, 2012.  The RO also granted service connection for associated scars of the left and right feet and assigned separate 30 percent ratings effective from October 30, 2012.  However, because the Veteran is presumed to seek the maximum available benefits, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2014, the Veteran presented testimony at a hearing before a Veterans Law Judge who is no longer employed by the Board.  In a January 2016 letter, the Board offered the Veteran the opportunity to testify at a hearing before another Veterans Law Judge who would ultimately decide the appeal.  See 38 U.S.C.A. § 7102 (West 2015); 38 C.F.R. § 20.707 (2015).  However, in February 2016, the Veteran responded that he did not wish to appear for an additional Board hearing. 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains the May 2014 Board hearing transcript and VA medical records dated from October 2011 to November 2015; however, these records were reviewed by the RO in the November 2015 supplemental statement of the case.  The remaining records are either duplicative of the documents in the VBMS file or not relevant to the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran has five or more scars on his right foot that are superficial, nonlinear, stable, painful, and measure a total approximate area of 2 square centimeters.

2.  The Veteran has five or more scars on his left foot that are superficial, nonlinear, stable, painful, and measure a total approximate area of 3 square centimeters.

3.  The Veteran has limitation of function due to his painful right and left foot scars, which is already contemplated in the separate 10 percent evaluations assigned for his service-connected right and left foot hyperkeratinization.

4.  The Veteran has been assigned the maximum evaluations available under the rating criteria for his right and left foot hyperkeratinization and these disabilities are not shown to present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.





CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for right foot scars due to corns, calluses, and hyperkeratosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7804 (2015). 

2.  The criteria for an initial rating in excess of 30 percent for left foot scars due to corns, calluses, and hyperkeratosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7804 (2015). 

3.  The criteria for an initial rating in excess of 10 percent for right foot corns and calluses, diagnosed as hyperkeratinization, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.68, 4.71a, Diagnostic Code 5284 (2015) 

4.  The criteria for an initial rating in excess of 10 percent for left foot corns and calluses, diagnosed as hyperkeratinization, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.68, 4.71a, Diagnostic Code 5284 (2015) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for bilateral corns and calluses of the feet.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment records and VA examination reports, have been associated with the claims file and were reviewed by both the AOJ and the Board in connection with the claims.  Moreover, the Veteran has not identified any other outstanding records that are relevant to the issues being decided herein.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet.App. 79 (2006).  In this case, the Veteran was afforded a VA examination in August 2013.  In June 2015, the Board determined that the examination was inadequate to the extent that it did not fully address the rating criteria for skin disorders or other foot disorders.  The Veteran was subsequently afforded three separate VA examinations in October 2015.  The Board finds that these VA examinations are adequate to decide the case because, as shown below, the examinations were predicated on a review of the Veteran's medical history, as well as on examinations, and the examiners described the Veteran's disability in detail sufficient to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet.App. 303, 312 (2007).  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected left and right foot disabilities since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  

Furthermore, by law, separate 40 percent ratings for the left and right lower extremities, are the highest ratings available by way of the amputation rule.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Thus, there is adequate medical evidence of record to make a determination in this case for the issues being decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Additionally, the Veteran was afforded an opportunity to present testimony at a hearing before the Board in May 2014.  The Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.  In fact, as previously noted, the Veteran declined the offer to participate in an additional Board hearing.  

The Board also finds that the AOJ has substantially complied with the Board's June 2015 remand directives.  The Veteran's medical records from the Upstate New York VA Health Care System and Buffalo VA Medical Center have been associated with the claims file.  Furthermore, the AOJ afforded the Veteran additional VA examinations in October 2015 to rate the current extent and severity of his service-connected bilateral corns and calluses of the feet.  Notably, the AOJ subsequently granted separate additional disability ratings for the Veteran's right and left foot hyperkeratinization and separate ratings for associated scars.  The VA examinations that were secured adequately addressed the severity of the Veteran's disabilities and responded to the Board's inquiries.  Therefore, the Board finds that the AOJ has complied with the June 2015 remand directives and will proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  



II.  Law and Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, as in this case, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous..."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. 
The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421(1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Mitchell, 25 Vet. App. 32.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In the present case, the Veteran seeks a higher initial rating for his right and left foot disabilities.  The RO initially characterized the Veteran's disability as bilateral corns and calluses of the feet, and assigned a single noncompensable rating by analogy under 38 C.F.R. § 4.118, Diagnostic Code 7899-7820.  Following the Board's June 2015 remand, the RO assigned separate 10 percent evaluations for corns and calluses, hyperkeratinazation, of the right and left feet pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The RO also assigned separate 30 percent ratings for associated scars of the left and right feet pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  These ratings were effective from October 30, 2012, which was the date of the Veteran's claim.  

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

Under Diagnostic Code 7800, the ratings are applied to burn scars, scars due to other causes, or disfigurement of the head, face, or neck. 

Under Diagnostic Code 7801, a 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, at least 39 sq. cm. in area but less than 77 sq. cm, with higher ratings assigned for increases in area of the scar.

Under Diagnostic Code 7802, a maximum 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial (not associated with soft tissue damage) and nonlinear, affecting an area or areas of 144 square inches (929 sq. cm.) or greater.

Under Diagnostic Code 7805, or other scars, a separate rating can also be warranted for any disabling effects not considered under Diagnostic Codes 7800-7804.  

Under Diagnostic Code 7820, infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal, and parasitic diseases), are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801 to 7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability. 

Under Diagnostic Code 5284 (other foot injuries), a 10 percent evaluation is warranted for moderate foot injuries, a 20 percent evaluation is warranted for moderately severe foot injuries, and a 30 percent evaluation warranted for severe foot injuries.  With actual loss of use of the foot, a 40 percent rating is assigned.  The Board notes that separate ratings for each foot may be warranted under Diagnostic Code 5284, as it does not expressly limit particular evaluations to unilateral or bilateral findings.  See 38 C.F.R. § 4.17a.  

In addition, the words "moderate" and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

VA's General Counsel has determined that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, the VA General Counsel  concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40, 4.45, and the DeLuca case.  See VAOPGCPREC 9-98.  

Historically, the VA medical evidence of record from September 2011 to November 2015 reflects that the Veteran has received recurrent debridement treatments to remove hyperkeratotic lesions from his feet. 

A September 2011 VA podiatry record noted that the Veteran presented with a partially compensated forefoot varus leading to hyperkeratotic lesions.  Physical examination revealed virtual intractable plantar keratosis at the plantar aspect of the second metatarsophalangeal joint of both feet.  Treatment included debridement of the lesions.  

VA podiatry records from January 2013 through July 2013 noted hyperkeratotic areas on the bilateral third submetatarsal and left fifth metatarsal phalangeal joint.  Treatment involved parring of the hyperkeratotic areas.  

During an August 2013 VA examination, the Veteran reported symptoms of significant pain over calluses on the bilateral plantar surfaces of his feet.  He indicated that his condition limited his ability to walk for more than 30 to 40 minutes.  However, his ability to stand and walk improved after having the corns and calluses trimmed at his monthly podiatrist treatments.  Physical examination of the Veteran's feet revealed bilateral corns and calluses over the plantar surface of the 4th metatarsal head.  The examiner opined that the bilateral corns and calluses of the feet could significantly limit functional ability during flareups or when the joint was used repeatedly over a period of time.  The examiner indicated that after reviewing the medical records and performing a physical examination, there was not enough information to express the degree of additional range of motion loss due to pain on use or during flare-ups without mere speculation.    

In his December 2013 notice of disagreement, the Veteran reported that his symptoms of pain impacted his daily life and limited his ability to walk.  He also reported that he experienced difficulty purchasing shoes and needed to replace them about every two months because calluses disfigured his feet.

VA podiatry records VA from September 2013 to January 2014 noted hyperkeratotic areas on the bilateral third submetatarsal and right medial first metatarsal phalangeal joint.  

In his March 2014 substantive appeal, the Veteran contended that he should be assigned a higher rating due to the fact that he had to replace his shoes on a monthly basis.  He reported that when the padding in his shoes flattened he was unable to walk.  He indicated that orthotic inserts caused pain in his thighs.  He also reported that he was unable to run or jog.

During the May 2014 Board hearing, the Veteran testified that he experienced constant bilateral foot pain that worsened with the buildup of calluses and immediately following debridement treatments.  He reported pain with everyday walking and indicated that he was unable to walk barefoot.  His symptoms were worse on the right foot, but present bilaterally.  He stated that he avoided walking as much as possible to prevent the buildup of calluses.  The Veteran also testified that he was unable to wear his prescribed orthotic shoe inserts because of hip pain, which his physician reportedly attributed to years of walking with an altered gait to avoid pain from his calluses.  The Veteran missed two weeks of work because of the pain caused by wearing the orthotics.  Finally, the Veteran stated that he needed to replace his shoes at least every two months to prevent the padding from wearing down.  

A January 2014 VA podiatry record noted that the Veteran complained of a sore right ankle.  He stated that he altered the way he walked to avoid pain from his calluses.  In July 2014, the Veteran was fit with custom orthotics to treat painful calluses on the balls of his feet.  VA treatment records at that time also show that the Veteran complained of increased right foot pain.  The assessment was hallux abductovalgus deformity with lateral drift of the great toe resulting in pre-dislocation syndrome of the secondary metatarsal phalangeal joint of the right foot.  The VA physician also noted that the Veteran was developing hammertoes 2 through 5 on the right foot.  Hyperkeratotic lesions on the subsecond metatarsal phalangeal joint were also noted on the right foot, but were determined to not be the area of significant discomfort.  The Veteran received a corticosteroid injection to treat the hallux valgus condition.  

A November 2014 VA podiatry record noted that the Veteran complained of severe pain in the dorsal aspect of his left foot along the course of his extensor digitorum longus tendons.  The assessment was acute tendinitis and the Veteran was prescribed Naprosyn.  

A January 2015 VA podiatry record noted that the Veteran complained of left dorsal foot pain.  The VA physician noted that the Veteran had a two month history of intermittent tenderness over the dorsal area of his right foot, which was aggravated by walking and weight bearing.  Physical examination revealed normal range of motion.  Dorsal foot pain was noted upon inversion of the left foot.  There was focal tenderness along the tendons to all five phalanges.  There was no swelling or point of tenderness over the ankles bilaterally and no swelling or bruising of the foot.  The plantar fascia was nontender to palpation.  The assessment was chronic left foot pain with no obvious source or injury.  The physician indicated that there was no notable abnormality on physical examination aside from focal tenderness over the tendons of the dorsal foot.  

A February 2015 VA podiatry record noted that the Veteran complained he was unable to walk due to pain caused by use of his orthotic inserts.  

A March 2015 VA prosthetics consultation noted that the Veteran had a history of medial arch collapse associated with pain that he described as severe.  The Veteran indicated that his occupation required full time weight bearing.  The Veteran's custom orthotics were adjusted and he reported immediate support and pain control.   

In October 2015, the Veteran was afforded VA examinations for skin disorders, foot conditions, and scars.  

The October 2015 VA skin disorder examination report shows a diagnosis of bilateral corns or calluses, hyperkeratinization.  The Veteran reported that he was unable to run and had a limited ability to walk of less than 30 minutes after working all day.  Physical examination revealed marked areas in the middle area of the plantar surfaces bilaterally.  There was no scarring or disfigurement of the head, face or neck, no systemic manifestations, and no benign or malignant skin neoplasms.  No visible skin conditions were noted.  Treatment included constant or near constant monthly excisions of the hyperkeratotic lesions.  The examiner reported that the Veteran's skin condition impacted his ability to work because he was unable to run and his ability to walk was limited to less than 30 minutes after working all day. 

The October 2015 VA scar examination report shows a diagnosis of scars due to corns, calluses, and hyperkeratosis.  Physical examination revealed five or more painful, superficial, and non-linear scars on both the right and left foot.  The scars were not unstable with frequent loss of covering of the skin.  The approximate total area was 2 square centimeters for the right foot and 3 square centimeters for the left foot.  The examiner indicated that the scars impacted the Veteran's ability to work because he was unable to run and his ability to walk was limited to less than 30 minutes after working all day.  

During the October 2015 VA foot condition examination, the Veteran reported bilateral foot pain and spasms.  The examiner diagnosed hyperkeratosis of moderate severity bilaterally.  Physical examination revealed marked areas in the middle area of the plantar surfaces, with extreme tenderness bilaterally.  No swelling, marked pronation, decreased longitudinal arch height, or objective evidence of marked deformity was reported.  There was no decreased longitudinal arch height or evidence of the weight-bearing line falling over or medial to the great toe.  There was also no evidence of inward bowing, marked inward displacement, or severe spasm of the Achilles tendons.  No hammer toes, hallux valgus, hallux rigidus, claw foot, Morton's neuroma, metatarsalgia, malunion or nonunion of tarsal or metatarsal bones, or bilateral weak foot were reported.  However, the examiner noted that there was functional loss and limitation of motion, with pain on weight bearing as the contributing factor.  The examiner concluded that there was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the feet were used repeatedly over a period of time.  Additionally, the examiner reported that the Veteran's function was not diminished to the extent that he would be equally well served by amputation with prosthesis.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to increased ratings for his bilateral hyperkeratosis and associated scars.

Initially, the Board finds that the Veteran is not entitled to higher evaluations under Diagnostic Code 7804.  The October 2015 VA examiner noted the presence of five or more painful, non-linear, and superficial scars on both of the Veteran's feet.  However, review of the medical and lay evidence of record does not suggest that the Veteran scars are both painful and unstable, thus a higher evaluation under Diagnostic Code 7804 is not warranted.  

The Board has also considered the applicability of the other diagnostic codes pertaining to scars.  Diagnostic Code 7800 is not applicable, as the Veteran's scars are not of the head, face, or neck.  Diagnostic Codes 7801 and 7802 are also not applicable, as the Veteran's scars are not deep and are not shown to cover at least 144 quarter inches (929 sq. cm).  Regarding the function of the foot under Diagnostic Code 7805, the October 2015 VA scar examination noted that the Veteran's scars caused functional limitations.  Specifically, the Veteran was unable to run and his ability to walk was limited to less than 30 minutes after working all day.  However, the Board notes that separate 10 percent ratings have been assigned for the Veteran's left and right foot hyperkeratinization pursuant to Diagnostic Code 5284.  These ratings address the same functional limitations and symptoms, such that awarding a separate rating for functional impairment due to scars under Diagnostic Code 7805 would result in pyramiding.  See 38 C.F.R. § 4.14.

As noted above, the Veteran's hyperkeratinization is currently assigned separate 10 percent evaluations for each foot pursuant to 38 C.F.R. § 4.71a, Diagnostic code 5284.  Although the plain language of Diagnostic Code 5284 limits its application to disabilities resulting from actual injuries to the foot, nothing prevents the Board from rating closely related conditions by analogy under that Diagnostic Code.  See Yancy v. McDonald, 27 Vet. App. 484, 492 (2016).  

The Board finds that the Veteran is not entitled to higher separate evaluations under Diagnostic Code 5284.  In this regard, the Veteran has consistently reported that his bilateral foot pain due to calluses and scars limits his ability to walk and stand.  He has also reported that he alters the way he walks to avoid pain.  The VA medical evidence of record reflects that the Veteran receives ongoing monthly podiatry treatments to have hyperkeratotic lesions excised.  The evidence also reflects that he was prescribed orthotic shoe inserts to treat hyperkeratosis; however, the treatment was ineffective because of increased foot and hip pain.  Additionally, the Veteran reported that he replaces his shoes frequently to prevent the padding from wearing down. 

Nevertheless, the evidence does not establish that the Veteran's symptoms are severe enough that higher 20 percent evaluations for moderately severe disability under Diagnostic Code 5284 would be warranted.  The October 2015 VA examiner determined that the Veteran's bilateral hyperkeratosis was moderate in severity.  There was no evidence of swelling or marked deformity.  Although the Veteran experiences pain that limits his ability to walk, the October 2015 VA examination reports reflect that such limitations occur after a full work day.  Additionally, the Veteran's symptoms of pain are addressed by the separate 30 percent evaluations for painful scars under Diagnostic Code 7804.  The evidence also does not suggest, and the Veteran has not contended, that his symptoms are severe enough that he would be equally well served by amputation of either foot. 

The Board has also considered the provisions of 38 C.F.R. 4.40, 4.45, and the holdings in DeLuca.  The Veteran has reported increased bilateral foot pain with standing and walking.  The October 2015 VA examiner listed pain on weight bearing as the contributing factor for functional loss and limitation of motion.  However, the October 2015 VA examiner concluded that there was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the feet were used repeatedly over a period of time.  The August 2013 VA examiner opined that the Veteran's bilateral corns and calluses could significantly limit functional ability during flare ups or when the joint was used repeatedly over a period of time.  The examiner was unable to express the degree of additional range of motion loss due to pain on use or during flare-ups without mere speculation.  However, the evidence shows that the Veteran experiences some degree of range of motion loss and compromised weight bearing.  The Board finds that the currently assigned evaluations for the Veteran's left and right foot hyperkeratinization under Diagnostic Code 5284 adequately take into consideration the Veteran's complaints of functional impairment. 

Moreover, to the extent that the Veteran's symptoms more closely approximate a moderately severe or severe disability, higher ratings are precluded by application of the amputation rule.  The amputation rule provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  In the present case, Diagnostic Codes 5156, 5166, and 5167 provide that an amputation of the leg below the knee, an amputation of the forefoot, or loss of use of the foot, all would warrant a 40 percent rating.  38 C.F.R. § 4.71a.  The Board acknowledges that the Veteran has also complained of hip pain, which he has asserted is due to his service-connected left and right foot hyperkeratinization.  However, the Veteran is not service-connected for a hip disability.  Moreover, pain alone does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The amputation rule is to be applied individually to each of the Veteran's feet.  As noted above, the Veteran's left and right feet are both assigned separate 30 percent ratings for painful scars and separate 10 percent ratings under Diagnostic Code 5284.  Therefore, the combined rating for each individual foot is 37 percent, which when converted amounts to a 40 percent disability rating.  Accordingly, the currently assigned 40 percent evaluations for the Veteran's lower extremities are the maximum evaluations that can be assigned under the rating schedule pursuant to the restrictions of the amputation rule.  

In reaching this determination, the Board has also considered the applicability of other diagnostic codes pertaining to the skin.  No benign or malignant neoplasms were noted during the October 2015 VA examination, thus Diagnostic Codes 7818 (malignant skin neoplasms) and 7819 (benign skin neoplasms) are not applicable. The evidence shows that the Veteran requires constant or near debridement treatments to remove hyperkeratotic lesions from his feet.  However, the evidence does not show systemic manifestations, generalized cutaneous involvement, or treatment with oral or topical medications.  Thus, a higher evaluation would not be warranted under Diagnostic Code 7824 (diseases of keratinization).  The Veteran's hyperkeratosis has also not been shown to affect 20 to 40 percent of the entire body or require systemic therapy such as corticosteroids, immunosuppressive drugs, PUVA or UVB treatments, or electron beam therapy.  The Board notes that the January 2014 VA podiatry record indicated that the Veteran was treated with corticosteroids for his hallux valgus condition.  However, there is no suggestion that corticosteroids were used to treat his hyperkeratosis.  Thus, higher evaluations would not be warranted under Diagnostic Codes 7806 (dermatitis or eczema), 7816 (psoriasis), 7817 (exfoliative dermatitis), or 7822 (Populosquamous disorders). 

The Board has also considered other potentially applicable diagnostic codes that pertain to the feet.  Diagnostic Codes 5277 (weak foot), 5278 (claw foot), 5279 (Morton's disease), and 5281 (hallux rigidus) are not applicable as the medical evidence does not show that the Veteran has been diagnosed with these conditions.  The Veteran's 1955 enlistment examination and subsequent VA medical records show diagnoses of bilateral ples planus.  Additionally, a January 2014 VA podiatry record shows diagnoses of right foot hallux valgus, pre-dislocation syndrome of the secondary metatarsal phalangeal joint, and developing hammer toes.  However, these conditions are not currently service-connected and have not been shown to be related to the Veteran's service-connected hyperkeratinization.

Based on the foregoing, the Board finds that the evidence of record supports the assignment of a 10 percent evaluation, and not higher, for disability due to hyperkeratinization for both the left and right feet for the entire period under appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.

In reaching this decision for the entire appeal period, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1). However, in this case, the Board finds that the record does not show that the Veteran's bilateral hyperkeratinization and associated scars are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111(2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran' s disability level and symptomatology.  The Veteran's bilateral hyperkeratinization and associated scars are manifested by symptoms such as pain, spasms, and hyperkeratotic lesions that require constant or near constant debridement treatments.  The resulting functional impairments include compromised weight bearing and limitations in ability to stand, walk, and run.  As discussed above, Diagnostic Code 5284 is broad and considers all symptomatology and whether such manifestations result in moderate, moderately severe, or severe disability, taking into account 38 C.F.R. §§ 4.40 and 4.45.  Moreover, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  The Board emphasizes that the combined rating for disabilities of the Veteran's right and left lower extremities may not exceed the rating for amputation at the elective level (40 percent), were amputation to be performed.  38 C.F.R. § 4.68.  Simply stated, by law, the Veteran cannot receive more compensation for each lower extremity than he would receive if the lower extremity were amputated.  The evidence of record does not show that his right or left lower extremities function in any way akin to an amputation.  The Veteran is still able to ambulate and use his feet.   

Because the threshold step of Thun is not met here, and the Veteran's disability picture is contemplated by the Rating Schedule, it is not necessary to consider the second step of whether the claimant has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms," such as marked interference with employment or frequent periods of hospitalization.  22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service connected hyperkeratinization and associated painful scars under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.

Lastly, the Board notes that the Veteran has not claimed that his bilateral hyperkeratinization and associated painful scars renders him unemployable.  Although the Veteran reported that he missed two weeks of work due to pain from use of orthotic inserts, there has been no contention made that he is not able to work nor evidence suggesting unemployability.  The record also does not show that his disability prevents him from obtaining or maintaining employment.  Therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been reasonably raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Entitlement to an evaluation in excess of 30 percent for right foot scars due to corns, calluses, and hyperkeratosis, is denied.

Entitlement to an evaluation in excess of 30 percent for left foot scars due to corns, calluses, and hyperkeratosis, is denied.

Entitlement to an evaluation in excess of 10 percent for right foot hyperkeratinization is denied.

Entitlement to an evaluation in excess of 10 percent for left foot hyperkeratinization is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


